Filed 1/8/16 P. v. Hodges CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.



              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                       (Nevada)
                                                            ----


THE PEOPLE,

                   Plaintiff and Respondent,                                                 C076991

         v.                                                                     (Super. Ct. No. F12000474)

ERIC CRAIG HODGES,

                   Defendant and Appellant.




         A jury convicted defendant Eric Craig Hodges of attempted voluntary
manslaughter with great bodily injury. The trial court sentenced him to eight years six
months in state prison.
         Defendant now contends (1) his trial counsel was ineffective in failing to request a
jury instruction regarding the impact of intoxication on specific intent; (2) his trial
counsel was also ineffective in failing to object to prosecutorial misconduct; and (3) the
cumulative effect of defense counsel’s errors rendered the trial fundamentally unfair.
         We conclude defendant’s trial counsel was not deficient in failing to request an
instruction on intoxication because there was no evidence that defendant's drinking
affected his ability to formulate intent, and the instruction was inconsistent with the



                                                             1
defense theory. We also conclude defendant’s trial counsel was not deficient in failing to
object to prosecutorial misconduct because defendant has not established prosecutorial
misconduct. Accordingly, defendant’s cumulative error claim lacks merit. We will
affirm the judgment.
                                    BACKGROUND
       Defendant and his uncle, Brent Scott, were close when defendant was young but
drifted apart when defendant began to drink heavily.1 Brent had been in and out of
psychiatric hospitals for 15 years, had hallucinations, and believed aliens had abducted
him in the 1990’s.
       Brent and Susan Mann had been a couple for more than seven years. Their
relationship was volatile. Brent had called the police on Susan more than five times and
filed for multiple restraining orders against her. Susan had been diagnosed as bipolar.
       In the late 1990’s, Brent told his mother, Nancy, that he had repressed memories
of his father molesting him. Shortly before the crime in this case, Brent again discussed
the molestations with Nancy. Nancy got angry and the conversation devolved into an
argument between Nancy and Susan. A few days later, Nancy told defendant about the
argument with Susan. Defendant was very upset.
       On the afternoon of November 30, 2012, Brent was sleeping and Susan was doing
chores when defendant came to their home. When Susan opened the door, defendant
immediately attacked her with a hammer. He got on top of her and continued to hit her
with the claw end of a hammer, repeatedly saying he was going to kill her.
       Brent woke up and heard someone say, “You’re going to die, you fucking bitch.”
Brent ran to the living room and saw defendant hitting Susan with the hammer. As Brent
called 911, defendant hit him in the back of the head with the claw end of the hammer.



1 Because some witnesses share the same last name, we refer to individuals by their first
names for clarity.

                                            2
The two wrestled and fought. Brent eventually wrested the hammer from defendant and
defendant left the home. Brent did not think defendant appeared to be under the
influence of alcohol during the attack; he thought defendant “seemed to have it all
together.” Susan did not smell any alcohol on defendant’s breath.
       Susan, covered in blood, crawled to the home of her neighbor, Daniel Mathewson,
and asked for help. Mathewson had heard Susan screaming and called 911. He saw
defendant walking quickly to his car wearing a green top and gloves. He did not see any
blood on defendant. According to Mathewson, defendant did not appear intoxicated and
he was not staggering.
       Two other neighbors also heard Susan screaming for help. One saw defendant
leave Brent’s house wearing a green shirt and latex gloves. Brent also described
defendant as wearing a green shirt. Susan testified defendant was wearing a gray
sweatshirt and brown leather gloves.
       Susan suffered multiple broken bones in her neck and face, bruises on her arms
and stomach, and knots and dents all over her head. She had reconstructive surgery on
her eye and her cheekbone and jaw were replaced. She lost vision in one eye, has scars
on her face, and still has pain when eating.
       Officer John Herrera responded to the call at Brent’s house. Brent described the
hammer used in the attack as short handled with a black rubber handle with claws. After
he took the hammer from defendant, Brent placed the hammer on top of a pair of his
gloves in the kitchen. Brent directed Herrera to the hammer he had placed on the gloves
and Herrera collected it. The hammer Herrera collected did not appear to have blood on
it. At trial, Susan testified this was not the hammer used to beat her. Susan described the
hammer used to attack her as “a dirty, old hammer,” with a wooden handle.
       Probation Officer James Amaral heard the report of the attack, saw defendant
driving, and followed him. Defendant parked, got out of the car, and walked toward
Amaral with his fists clenched and chest puffed. Amaral detained defendant, telling him

                                               3
he was a suspect in a physical altercation at Brent’s house. Defendant denied any
knowledge of the fight and denied having been at Brent’s home. He did not have any
injuries or blood on him. At that time, defendant smelled slightly of alcohol, his speech
was slightly slurred, and his eyes were red and watery. Amaral opined that defendant
was under the influence of alcohol, but not impaired.
       A couple weeks later, Officer Zack Laferriere searched defendant’s car and found
a pair of brown leather gloves and a green jacket with a V-neck and long sleeves. The
jacket did not appear to have blood on it. Susan could not identify the gloves as the ones
defendant was wearing during the attack. Both Mathewson and Brent thought the jacket
looked similar to the one defendant was wearing during the attack, but each identified
specific differences and neither thought it was the same jacket.
       A forensic scientist, Kenton Wong, tested defendant’s clothes and the hammer
taken from Brent’s house, for blood. There was no blood or trace evidence on the jacket.
There were small amounts of blood on the tip of the hammer, defendant’s jeans, T-shirt,
and boxer shorts. Wong opined there would have been more blood splatter on
defendant’s clothes if he had beaten Susan with a hammer. On cross-examination, Wong
also acknowledged that defendant could have disposed of his clothing in the
approximately 10 minutes between when defendant left Brent’s house and when he was
detained by law enforcement.
       Defendant testified he went to Brent and Susan’s home to see if they would
apologize for their treatment of Nancy. He and Susan began arguing about what had
happened between Susan and Nancy and Susan came towards defendant, swinging at him
and crying, “help, help.” Defendant then saw Brent in the doorway with a hammer.
Susan told Brent to “get him.” Brent approached defendant and Susan grabbed
defendant’s collar and punched him in the back of the head. Brent swung the hammer,
but defendant deflected the blow. Defendant threw punches at Brent and Brent swung
the hammer at defendant another 10 to 15 times. Brent did not hit defendant with the

                                             4
hammer, but hit Susan at least twice. Defendant eventually wrestled the hammer away
from Brent. The hammer might have hit Brent’s head in the process. They continued to
argue about Brent’s treatment of Nancy, and Brent told defendant to leave. Defendant
went to his car and drove away. Defendant denied discarding any items before being
stopped by Amaral.
        Defendant acknowledged he drank two or three beers before going to Brent’s
house. He denied drinking any whiskey that day. He said he was not “buzzed” or drunk
at the time of the fight.
        Defendant’s girlfriend, Tia Hollingsworth, testified that defendant had spent the
night before the attack with her. When she got home from work on the afternoon of
November 30, there were four or five empty beer bottles and an empty pint of whiskey at
her house. She did not drink the alcohol and had no roommates at the time. Defendant
denied drinking the additional alcohol.
        Defendant had a prior conviction for battery with serious bodily injury in 2000,
assault with force likely to create great bodily injury in 2002, and battery of a domestic
partner in 2005. Hollingsworth had several violent encounters with defendant.
        An amended information charged defendant with the attempted murder of Brent
Scott and Susan Mann (Pen. Code, §§ 664, 187, subd. (a))2 and also charged him with
criminal threats (§ 422). On both attempted murder counts, the information further
alleged that defendant personally inflicted great bodily injury (§ 12022.7, subd. (a)) and
personally used a deadly weapon (§ 12022, subd. (b)(1)).
        The jury found defendant guilty of the lesser included offense of attempted
voluntary manslaughter of Susan and found the great bodily injury allegation true. The
jury found defendant not guilty on the other counts and found the other allegations not




2   Undesignated statutory references are to the Penal Code.

                                             5
true. The trial court sentenced defendant to an aggregate term of eight years six months
in state prison.
                                         DISCUSSION
                                                I
          Defendant contends his trial counsel was ineffective in failing to request a jury
instruction regarding the impact of intoxication on specific intent.
          To establish a claim of ineffective assistance of counsel, defendant must prove that
(1) trial counsel’s representation was deficient because it fell below an objective standard
of reasonableness under prevailing professional norms, and (2) the deficiency resulted in
prejudice to defendant. (People v. Maury (2003) 30 Cal.4th 342, 389; Strickland v.
Washington (1984) 466 U.S. 668, 686-687 [80 L.Ed.2d 674, 692-693].) If defendant
makes an insufficient showing on either one of these components, his ineffective
assistance claim fails. (People v. Holt (1997) 15 Cal.4th 619, 703; Strickland, at p. 687.)
          The Supreme Court recently observed: “It is particularly difficult to prevail on an
appellate claim of ineffective assistance. On direct appeal, a conviction will be reversed
for ineffective assistance only if (1) the record affirmatively discloses counsel had no
rational tactical purpose for the challenged act or omission, (2) counsel was asked for a
reason and failed to provide one, or (3) there simply could be no satisfactory explanation.
All other claims of ineffective assistance are more appropriately resolved in a habeas
corpus proceeding.” (People v. Mai (2013) 57 Cal.4th 986, 1009, italics omitted.)
          Defendant argues the charged offenses required proof of specific intent and there
was evidence he had been drinking on the morning of the attack. Therefore, his counsel
was deficient in failing to request an instruction on the impact of intoxication on specific
intent.
          “[E]vidence of voluntary intoxication [is] relevant on the issue of whether the
defendant actually formed any required specific intent.” (People v. Pensinger (1991)
52 Cal.3d 1210, 1242-1243; see § 29.4, subd. (b).) Thus, in an attempted homicide case,

                                                6
it may be relevant to the issues of premeditation and deliberation and intent to kill.
(§ 29.4, subd. (b).)
       The trial court, however, “has no duty to instruct sua sponte on voluntary
intoxication. [Citation.]” (People v. Clark (1993) 5 Cal.4th 950, 1022, disapproved on
an unrelated point in People v. Doolin (2009) 45 Cal.4th 390, 421, fn. 22.) Rather,
“ ‘[a]n instruction on the significance of voluntary intoxication is a “pinpoint” instruction
that the trial court is not required to give unless requested by the defendant.’ [Citation.]”
(People v. Verdugo (2010) 50 Cal.4th 263, 295.)
       “ ‘[A] defendant is entitled to such an instruction only when there is substantial
evidence of the defendant’s voluntary intoxication and the intoxication affected the
defendant’s “actual formation of specific intent.” ’ [Citation.]” (People v. Verdugo,
supra, 50 Cal.4th at p. 295, italics added.) Substantial evidence of intoxication alone is
not enough; there must also be evidence that the intoxication impaired the defendant’s
ability to formulate intent. (People v. Williams (1997) 16 Cal.4th 635, 677-678.)
       Here, while there was evidence that defendant had been drinking, there was
absolutely no evidence that this had any effect on his ability to formulate intent. No one
who saw defendant at the time of the attack believed he was intoxicated. Brent did not
think defendant was under the influence, Susan did not smell alcohol on his breath, and
defendant did not appear intoxicated to Mathewson. The officers who arrested defendant
shortly after the attack believed he had consumed some alcohol but was not impaired.
There was no evidence defendant had any difficulty understanding the officers or
communicating with them. Defendant testified that he was fully aware during the attack
and not even “buzzed.” If defense counsel had requested a voluntary intoxication
instruction, the trial court could properly have refused it. Accordingly, the failure to
request one was not ineffective assistance.
       Furthermore, even if defendant were entitled to a voluntary intoxication
instruction, defense counsel could have had a sound tactical reason for not requesting

                                              7
one. First, requesting an instruction on intoxication would have undercut defendant’s
credibility both by suggesting he was a liar when he testified he was not “buzzed” during
the fight with Brent and Susan, and also by suggesting that he was too drunk to
accurately perceive or recall events. More importantly, the defense theory of the case
was that defendant did not attack Susan at all. Trial counsel argued, “he’s been saying all
along, ‘I didn’t do it. They attacked me. I was trying to protect myself.’ And we are not
saying that he used the hammer in any way. He never touched the hammer except he
touched the handle and tried to wrench . . . [Brent’s] arm back with the hammer.” An
argument that defendant attacked Susan with the hammer but did not have the specific
intent to kill her because he was intoxicated would have contradicted this theory. (See
People v. Wader (1993) 5 Cal.4th 610, 643 [failure to request voluntary intoxication
instruction was not ineffective assistance where it would have been inconsistent with
defendant’s theory of the case].)
       Defense counsel was not deficient in failing to request a voluntary intoxication
instruction.
                                             II
       Defendant next contends his trial counsel was ineffective in failing to object to
prosecutorial misconduct. He specifically contends the prosecutor committed misconduct
by (A) presenting false testimony from Brent that the hammer in the kitchen was the
hammer used in the attack, and (B) asking the jury in closing argument to speculate that
defendant disposed of bloody clothing and gloves.
                                             A
       We begin by addressing defendant's contention that the prosecutor committed
misconduct by presenting false testimony from Brent that the hammer in the kitchen was
the hammer used in the attack. “ ‘Under well-established principles of due process, the
prosecution cannot present evidence it knows is false and must correct any falsity of
which it is aware in the evidence it presents, even if the false evidence was not

                                             8
intentionally submitted.’ [Citation.]” (People v. Avila (2009) 46 Cal.4th 680, 711
(Avila); see People v. Sakarias (2000) 22 Cal.4th 596, 633 [“a prosecutor’s knowing use
of false evidence or argument to obtain a criminal conviction or sentence deprives the
defendant of due process”].) “Put another way, the prosecution has the duty to correct
the testimony of its own witnesses that it knows, or should know, is false or misleading.
[Citations.] This obligation applies to testimony whose false or misleading character
would be evident in light of information known to the police involved in the criminal
prosecution [citation], and applies even if the false or misleading testimony goes only to
witness credibility [citations].” (People v. Morrison (2004) 34 Cal.4th 698, 716-717.)
       Nevertheless, inconsistency in the testimony of different witnesses does not
necessarily demonstrate that a witness's trial testimony was false, or that the prosecutor
knew it was false. (Avila, supra, 46 Cal.4th at p. 712.) “[P]resenting false evidence does
not violate due process; the violation consists of failure to disclose whatever other
evidence there may be that the evidence presented is false.” (People v. Morales (2003)
112 Cal.App.4th 1176, 1193.) In any event, when a witness whose testimony is alleged
to be false is subjected to cross-examination and impeachment, the defendant is not
denied a fair trial or due process. (People v. Riel (2000) 22 Cal.4th 1153, 1180-1182
(Riel).)
       Defendant made a pretrial motion to dismiss the information based on an
allegation that the prosecution failed to collect the gloves upon which Brent placed the
hammer after he wrestled it away from defendant. In the course of the hearing on that
motion, the prosecutor indicated she did not believe the officers “should have seized the
hammer, but I guess it’s better safe than sorry. It is not the People’s theory that this is the
hammer that did the incident.” The trial court denied the motion to dismiss.
       On direct examination at trial, the prosecutor showed Brent the hammer seized
from the scene and asked him if the hammer was “something that you recognize or not?”
Brent answered, “Yeah, that’s the hammer that I retrieved from [defendant’s] hand.” The

                                              9
prosecutor asked how he could be so sure and Brent answered, “Because it looks
identical.” On cross-examination, defense counsel showed Brent a photo of the hammer
placed upon the gloves. Brent again indicated that the hammer in the picture was the
hammer used in the attack. Defendant testified on cross-examination that the hammer
seized from the house, and depicted in the photograph, was the hammer used by Brent to
attack defendant.
       Susan described the hammer used in the assault as “a dirty, old hammer,” with a
wooden handle. She insisted the hammer seized from their home, and depicted in the
photograph, was not the hammer used to beat her, noting it “doesn’t even line up with my
scar or with my other wounds.” The hammer had no fingerprints on it. The hammer did
not appear to have blood on it, and upon further forensic testing there was only a small
amount of blood on the tip of the hammer.
       On this record, we cannot find that Brent lied in his testimony or that the
prosecutor knew the statement was a lie and presented it anyway. Defendant and Brent
both testified the hammer seized by Herrera was the hammer used in the attack. Susan
testified it was not. There was only a small amount of blood on the hammer. That there
was inconsistent evidence does not necessarily render Brent’s testimony false. Likewise,
the prosecutor’s pretrial statement regarding the hammer used in the attack does not
establish that the prosecution presented evidence it knew was false. (People v. Charles
(2015) 61 Cal.4th 308, 328.)
       The prosecutor was not responsible if Brent’s testimony was incorrect. (Riel,
supra, 22 Cal.4th at pp. 1211-1212.) Rather, the prosecutor’s obligation was to provide
the defense with discovery of known evidence contradicting Brent’s statement. Even if
the prosecutor knew Brent’s testimony conflicted with other evidence and therefore
doubted its veracity, defendant has not identified any material evidence the prosecutor
failed to disclose. (People v. Charles, supra, 61 Cal.4th at p. 328.) Furthermore, defense
counsel was able to fully cross-examine the witnesses and impeach their testimony.

                                             10
When a witness whose testimony is alleged to be false is subjected to cross-examination
and impeachment, the defendant is not denied a fair trial or due process. (Riel, at
pp. 1180-1182.) Accordingly, there was no due process violation here and no ineffective
assistance of counsel. (People v. Vines (2011) 51 Cal.4th 830, 874-875.)
                                             B
       We next turn to defendant's contention that the prosecutor committed misconduct
by asking the jury in closing argument to speculate that defendant disposed of bloody
clothing and gloves.
       A prosecutor commits misconduct if she argues facts not in evidence during
closing argument. (People v. Bolton (1979) 23 Cal.3d 208, 212-214.) Although the
prosecutor may not argue matters outside the record, she may argue inferences from the
evidence, or matters that are drawn from common experience, history, or literature.
(People v. Williams (1997) 16 Cal.4th 153, 221.)
       In closing argument, the prosecutor sought to explain the lack of blood on
defendant’s clothing. She argued that Susan’s wounds were not “gushing blood,” Susan
did not immediately bleed profusely, and the couch appeared to have absorbed a lot of the
blood from the attack. The prosecutor also argued, “it’s likely that [defendant] ditched
whatever clothing he had on.” She based this argument on the fact that none of the
witnesses, including Brent and Susan, identified the shirt seized from defendant’s car as
the shirt he was wearing at the time of the attack, and defendant had “plenty of time and
opportunity to ditch” his clothing after he left Brent and Susan’s home.
       We do not agree with defendant’s assertion that these statements amounted to
prosecutorial misconduct. “ ‘ “It is settled that a prosecutor is given wide latitude during
argument. The argument may be vigorous as long as it amounts to fair comment on the
evidence, which can include reasonable inferences, or deductions to be drawn therefrom.
[Citations.]” ’ ” (People v. Williams, supra, 16 Cal.4th at p. 221.) As the prosecutor
noted, none of the witnesses who were shown the green jacket recovered from

                                             11
defendant’s car identified that jacket as what defendant was wearing at the time of the
attack. Amaral detained defendant approximately 10 minutes after the attack. Forensic
scientist Wong testified that was a sufficient amount of time for defendant to dispose of
his clothing. The prosecutor’s statements in closing argument were a fair comment on
the evidence and inferences from that evidence. Accordingly, there was no prosecutorial
misconduct and defendant has not established ineffective assistance of counsel.
                                            III
       Defendant further contends the cumulative effect of defense counsel’s errors
rendered the trial fundamentally unfair. Having concluded there was no error, this claim
lacks merit.
                                     DISPOSITION
       The judgment is affirmed.



                                                       /S/
                                                  Mauro, J.


I concur:



     /S/
Duarte, J.




I concur in the result.



      /S/
Blease, Acting P. J.



                                            12